                                 Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 1 of 8 PageID #: 246




                                 ^ /*
                                                                                       \
                                                                                                                                FIRST-CLASS MAIL
                                                                                                             neopost
CLERK OF U.S. DISTRICT COURT                                                                                 10/11/2019
eastern district of new YORK                                                                                 US POSTAGE     i$000.65!
      225 CADMAN PLAZA EAST
      BROOKLYN, NY 1 1201
                                                                                                                                 ZIP 11201
             OFFICIAL BUSINESS                                                                                                 041M11271726
        PENALTY FOR PRIVATE USE $300




                                                                        Houssam Elachkar
                                                                        99-11 60* Avenue, Apt.# 6A
                                                                        Corona, NY 11368
                                                                                               ; c    A
                                                                           T V T


                                                                                       seturh to SF HOER
                                                                                     DELIVERASLE          AS AO O F,E SS E D
                                                                               hot
                                                                                       yn.ASLE TO
                                          I'k
                                                '
                                                X
                                                    - -- i- ■ ..P..PW       r-     T1201-T8S799
                                                                            -• \aUuUH\v\vEvlM\\'\\'
                                                                                                                  "®fiu^n "it""!'!
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 2 of 8 PageID #: 247
                                                                               \9DjsJm

                                           U.S. District Court                IN CLERK'S OFFICE
                                                                        U.S. DIG I RiCT COURT E.D.N.Y.
                                     Eastern District of New York       *       OCr 30 2019

                                                                          BROOKLYN OFFICE^
                                                                                         Hov'A
  Notice of Electronic Filing

  The following transaction was entered on 10/10/2019 at 7:09 AM EDT and filed on 10/10/2019
  Case Name: Elachkar v. City of New York et al
  Case Number: 1:19-cv-02172-CBA-ST
  Filer:
  Document Number: No document attached




 Docket Text:
 Counsel for Plaintiff has complied with the Court's Order and has provided Plaintiff Elachkar's
 contact information. Accordingly, attorney Brian L. Bromberg is terminated as counsel for
 Plaintiff. The Clerk of Court is directed to update the docket sheet reflecting Plaintiffs pro se
 status and adding the contact information as provided in docket entry [34]. So Ordered by
 Magistrate Judge Steven Tiscione on 10/10/2019.(Vasquez, Lea)
  Case l:19-cv-02172-CBA-ST Document 35 Filed 10/09/19 Page 1 of 1 PagelD #: 230
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 3 of 8 PageID #: 248
                                     CIVIL MINUTE ENTRY




      BEFORE:                Magistrate Judge Steven L. Tiscione

                            October 3, 2019
      DATE:

                            10:00
      TIME:

      DOCKET                CV-19-2172(CBA)
      NUMBER(S):

     NAME OF                Elachkar v. City of New York et al.
     CASE(S):

     FOR                    Bromberg with client
     PLAINTIFF/S):

     FOR                   Levin, Nelson, Frail
     DEFENDANTCS):

     NEXT                  December 3, 2019 at 3:30 p.m.,IN-PERSON
     CONFERENCE/S):

     FTR/COURT             FTR (10:40- 11:30)
     REPORTER:
     RULINGS FROM Motion Hearins
    For the reasons discussed on the record, the Motion to Withdraw as counsel [29] is granted
    Plaintiffs counsel is directed to file a letter on ECF with Plaintiffs contact information so
    that the docket can be updated to reflect Plaintiffs pro se status. Once the letter is filed Mr
    Bromberg will be terminated as attorney of record. At Plaintiffs request, the Court will
    give Plaintiff60 days to retain a new attorney. The Court will hold an in-person status
    conference on December 3, 2019 at 3:30 p.m. If plaintiff has not retained a new attorney
    by that time, he must appear at the conference.
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 4 of 8 PageID #: 249
                                                                                                       ACO
                                           U.S. District Court
                         Eastern District of New York (Brooklyn)
                  CIVIL DOCKET FOR CASE #: 1:19-cv-02172-CBA-ST

  Elachkar v. City of New York et al                              Date Filed: 04/12/2019
  Assigned to: Judge Carol Bagley Amon                            Jury Demand: Plaintiff
  Referred to: Magistrate Judge Steven Tiscione                   Natoe of Suit: 440 Civil Rights: Other
  Cause: 42:1983 Civil Rights Act                                 Jurisdiction: Federal Question
  Plaintiff

  Houssam Elachkar                                 represented by Houssam Elachkar
                                                                  99-11 60th Avenue, Apt.# 6A
                                                                  Corona, NY 11368
                                                                  (347)383-4772
                                                                  PROSE

                                                                  Brian L. Bromberg
                                                                  Bromberg Law Office, P.C.
                                                                  26 Broadway, 27th Floor
                                                                  New York, NY 10004
                                                                  212-248-7906
                                                                  Fax:212-248-7908
                                                                  Email: brian@brianbromberp.cnm
                                                                  TERMINATED: 10/10/2019
                                                                  A TTORNEY TO BE NOTICED


  V.

 Defendant

  City of New York                                represented by Joshua Michael Levin
                                                                 New York City Law Department
                                                                 Special Federal Litigation Division
                                                                 100 Church Street
                                                                 Ste 3rd Floor
                                                                 New York, NY 10007
                                                                 212-356-5052
                                                                 Email: iolevin@law.nvc.pnv
                                                                 LEAD ATTORNEY
                                                                 A TTORNEY TO BE NOTICED

 Defendant

 New York City Transit Authority                  represented by Peter Hongik Chang
                                                                 New York City Transit Authority
                                                                 130 Livingston Street
                                                                 11th Floor
                                                                 Brooklyn, NY 11201
                                                                 718-694-3987
                                                                 Fax: 718-694-1023
                                                                 Email: peter.chang@.nvct.com
                                                                 ATTORNEY TO BE NOTICED

 Defendant

 Metropolitan Transportation Authority            represented by Peter Hongik Chang
                                                                 (See above for address)
                                                                 A TTORNEY TO BE NOTICED

 Defendant

 Mariarit Acquista                                represented by Joshua Michael Levin
                                                                (See above for address)
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 5 of 8 PageID #: 250
                                                                    LEAD ATTORNEY
                                                                    A TTORNEY TO BE NOTICED
   Defendant

   John Doe 1 through 5
  Individually (the names John Doe being
  fictitious as the true names are presently
  unknown)

  Defendant

  Jean Lormestil
                                                    represented by Joshua Michael Levin
                                                                    (See above for address)
                                                                    LEAD ATTORNEY
                                                                    A TTORNEY TO BE NOTICED
  Defendant

  John Doe 1 through 4
  Cross Claimant

  Metropolitan Transportation Authority             represented by Peter Hongik Chang
                                                                   (See above for address)
                                                                   A TTORNEY TO BE NOTICED
  Cross Claimant

  New York City Transit Authority                   represented by Peter Hongik Chang
                                                                   (See above for address)
                                                                   A TTORNEY TO BE NOTICED

 V.

 Cross Defendant

 Mariarit Acquista                                 represented by Joshua Michael Levin
                                                                  (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
 Cross Defendi^n^
 City of New York
                                                   represented by Joshua Michael Levin
                                                                  (See above for address)
                                                                  LEAD ATTORNEY
                                                                  A TTORNEY TO BE NOTICED

  Date Filed     #    Docket Text
 04/12/2019       i   COMPLAINT against Mariarit Acquista, City of New York, JOHN DOE 0-51
                      Metropolitan Transportadon Authority, New York City Transit Authority filing fee $
                      400, receipt number ANYEDC-11382864 Was the Disclosure Statement on Civil
                      Cnvpr Sheet)(Bromberg,
                      Cover              if Brian)(Entered:
                                                         by Houssam Elachkar.(Attachments;# 1 Civil
                                                              04/12/2019)
 04/15/2019       2   Proposed Summons. Rei Complaint, by Houssam Elachkar(Attachments- # 1
                      feKatS0°4/l5/MiT''''                          ^                        (Bromberg,
 04/16/2019                                 Carol Bagley Amon and Magistrate Judge Steven Tiscione.
                      Please download and review the Individual Practiees of the assigned Judges located
                      on our         Attorn^s are responsible for providing courtesy copies to judges
                      where their Individual Practices require such.(Davis, Kimberly)(Entered: 04/16/2019)
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 6 of 8 PageID #: 251
  04/16/2019   1 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule
                       73.1, the parties are notified that ifall parties consent a United States magistrate judge
                       of this court is available to conduct all proceedings in this civil action including a (jury
                       or nonjury) trial and to order the entiy of a final judgment. Attached to the Notice is a
                       blank copy ofthe consent form that should be filled out, signed and filed electronically
                       only if all parties wish to consent. The form may also be accessed at the following
                       link: httP;//www,USgaurtS.gov/uscourts/Foi-msAndFees/Forms/AQ085.pdf. Yoii mav
                       withhold your consent without adverse substantive consequences. Do NOT return
                       or file the consent unless all parties have signed the consent.(Davis, Kimberlvl
                       (Entered; 04/16/2019)
   04/16/2019     4    This attorney case opening filing has been checked for quality control. See the
                       attachment for corrections that were made, if any.(Davis, Kimberly)(Entered:
                       04/16/2019)
   04/16/2019          Summons Issued as to Mariarit Acquista, City of New York, Metropolitan
                       Transportation Authority, New York City Transit Authority.(Attachments: # 1
                       Summon,#2Summon,#1 Summon)(Davis, Kimberly)(Entered: 04/16/2019)
   05/06/2019          SUMMONS Returned Executed by Houssam Elachkar. Mariarit Acquista served on
                       5/2/2019, answer due 5/23/2019.(Bromberg, Brian)(Entered: 05/06/2019)
   05/15/2019     1    SCHEDULING ORDER: An in-person initial conference will be held at 10:00 a.m.
                       on July 15, 2019 before the undersigned in Hearing Room N504 in the North Wing.
                       All counsel must attend. Counsel are directed to complete the attached Discovery Flan
                       Worksheet and electronically file same with the Court no later than July 11th. So
                       Ordered by Magistrate Judge Steven Tiscione on 5/15/2019.(Vasquez, Lea)(Entered:
                       05/15/2019)
   05/16/2019     s    ANSWER to Complaint, CROSSCLAIM against Mariarit Acquista, City of New
                       York by Metropolitan Transportation Authority, New York City Transit Authority.
                      (Chang, Peter)(Entered: 05/16/2019)
   05/16/2019     £    NOTICE of Appearance by Joshua Michael Levin on behalf of City of New York (aty
                       to be noticed)(Levin, Joshua)(Entered: 05/16/2019)
  05/16/2019           First MOTION for Extension of Time to File Answer by City of New York.(Levin,
                       Joshua)(Entered: 05/16/2019)
  05/17/2019    ii First MOTION for Extension of Time to File Answer re              First MOTION for
                       Extension of Time to File Answer, with DefMTA/NYCTA consent by City of New
                       York.(Levin, Joshua)(Entered: 05/17/2019)
  05/20/2019          O^ER granting Ji) Motion for Extension of Time to July 19, 2019 to Answer for
                      City of New York answer and granting JJ. Motion for Extension of Time to July 22,
                      2019 to Answer for Mariarit Acquista. So Ordered by Magistrate Judge Steven
                      Tiscione on 5/20/2019.(Vasquez, Lea)(Entered: 05/20/2019)
  06/02/2019    12    NOTICE of Change ofAddressfrom 21st Floor to 27th Floor, at 26 Broadway, NYC
                      10004(Bromberg, Brian)(Entered: 06/02/2019)
  06/24/2019    11    Letter MOTION to Amend/Correct/Supplement i Complaint, to replace one ofthe
                      John Does with the name ofan officer, Jean Lormestil, whose name Plaintifflearned
                      on June 19, 2019 by Houssam Elachkar.(Attachments: #i Exhibit A — Proposed
                      Amended Complaint,# 2 Exhibit B — Redlined Proposed Amended Complaint)
                      (Bromberg, Brian)(Entered: 06/24/2019)
  06/26/2019    11    ORDER: Defendants are directed to file a letter with the Court by 7/2/19 indicating
                      their position on this application. Ordered by Judge Carol Bagley Amon on 6/26/2019.
                      (Fernandez, Erica)(Entered: 06/26/2019)
  07/02/2019    11    .^SPONSE to Motion re Letter MOTION to Amend/Correct/Supplement1
                      Complaint, to replace one ofthe John Does with the name ofan officer, Jean
                      Lormestil, whose name Plaintifflearned on June 19, 2019 filed by City of New York.
                      (Levin, Joshua)(Entered: 07/02/2019)
  07/02/2019    11    .^SPONSE to Motion re Letter MOTION to Amend/Correct/Supplement 1
                      Complaint, to replace one ofthe John Does with the name ofan officer, Jean
                      Lormestil, whose name Plaintifflearned on June 19, 2019 filed by Metropolitan
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 7 of 8 PageID #: 252
                                                                                              (Rapisardi. Daniela)
    07/05/2019        12

                                            '"S y           ^lachkar.(Bromberg. Brian)y (Entered:
                                                                                         y^^^dLvwv/<a. 07/05/2019>
                                                                                                       \JII\J^IZ,\J lyj
    07/10/2019        ig

   07/10/2019         12

   07/10/2019 I 20

                            (EnSS^J                                 HousSXalr('BXe?J:£„,
   07/11/2019
                            fended summons   ^and complaintExtension of Time
                                                             upon Police      to August
                                                                         Officer        12th to serve
                                                                                 Jean Lormestil.      the bv
                                                                                                 So Ordered
                              agis ra e u ge Steven Tiscione on 7/11/2019.(Vasquez, Lea)(Entered: 07/11/2019)
                                                              —                   A     J      /           N/Vt. V/ / / X X I ^\J I y

  [07/11/2019




  07/11/2019      21
                                                              Complain,by Hoossam Elachkar(Bromberg,
  07/15/2019      22 Summons Issued as to Jean Lormestil.(Fernandez, Erica)(Entered: 07/15/20191
                        I                                                   •'        / V—     v/vA. \j ,, X        I yf
  0112612019
                 ^'
                 -                                                               Lomestil
                                   '^"swer due 8/12/2019.(Bromberg, Brian)(Entered:        served on
                                                                                    07/26/20191
  08/08/2019

                        (Entered: 08/08/2019)       '                            Lormestil.(Levin, Joshua)
  08/13/2019
                        ?/H/?m                      ^Motion to Compel. Plaintiffshall file a response bv
                       k^~ra.eldge S.eve„                                                                                  "
 08/14/2019


 08/15/2019      M


                       ab^anc^uMl^ceS!SlON                           160.50/HIPAA and to hold Answers in
                       (Bromberg,                                       """'
[08/16/2019      21

                      'Lo/;es.ir(SnS,"7ET4a'grb!^^fot                                       New York, Jean
08/20/2019      2g



                      I Answer ,o Complain,,Crosselaim 22is also gran,ed TOe deSeSS'^fs.0
Case 1:19-cv-02172-CBA-ST Document 37 Filed 10/31/19 Page 8 of 8 PageID #: 253
                        Answer is held m abeyance until Plaintiffis located and the parties can address the
                        inotion to compel. Plaintiffs counsel shall continue to make attempts to contact his
                        client and file a status report by September 13, 2019.(FTR Log #2:03 - 2-15)
                       (Vasquez, Lea)(Entered: 08/20/2019)
   09/03/2019    22
                       f        report and motion to Withdraw as Attorney by Houssam Elachkar
                       LaToSf       c" tanip
                       A f 1-^1 on 10/9/2019        as Lea).
                                                       counsel         L. Bromberg
                                                               by Houssam  Elachkar and the Bromberg
                                                                                    rBromhera  RriaiV\
                       Modified              (Vasquez.      (Entered: 09/03^^
   09/04/2019             IffiDULING OR^ER re 22 Status Report, Letter filed by Houssam Elachkar- The
                       Court construes Plaintiffs letter 22 as a Motion to Withdraw as counsel. As such an
                                                        before the undersigned at 10:00 a.m. on September 13
                       2019 in Hearing Room N504 m the North Wing. Mr. Elachkar must attend the
                       conference in person along with all counsel. Counsel for Plaintiff is directed to serve
                       his client with a copy ofthis Order via return receipt delivery and file proof of deliverv
                       with the Court. So Ordered by Magistrate Judge Steven Tiscione on 9/4/2019
                      (Vasquez, Lea)(Entered: 09/04/2019)
  109/06/2019    as MOTION to Adjourn Conference/row September 13, 2019, to October 3,2019 by
                       Houssam Elachkar.(Bromberg, Brian)(Entered: 09/06/2019)
  09/09/2019
                ^ Elachkar
                  Letter (Bromberg, Brian)
                                    motion(Entered:
                                           to adjourn09/09/2019)
                                                       conference to October 3, 2019 by Houssam
 109/10/2019          ORDER granting M Motion to Adjourn Conference: The hearing scheduled for
                      PlJlnHffIS reminded
                      Plaintiff    ^!i i that this Court directed
                                                            10-00him
                                                                  a.m.toonfile
                                                                            October 3, 2019.
                                                                               proofof       Counsel
                                                                                       delivery ofthe for
                                                                                                      Court's
                      fi^pH^^Tn                         As again
                      tiled. Counsel for plaintiff is once of thisdirected
                                                                   date, there has been
                                                                           to serve      no proof
                                                                                    his client withofthis
                                                                                                       delivery
                                                                                                          Order
                      SotSerTm S?OrI? H h                                      proofofdelivery no later than
  09/17/2019    32    Letter to the Honorable Steven Tiscione, with copy ofletter to Houssam Elachkar
                      fJaptl                 copies- of
                      together with proofofmailing   bythe Orders
                                                        Federal   enclosed
                                                                Express andwith the letterMail,
                                                                            by Certified   to Mr.Return
                                                                                                   Elachkar,
                     I ^omUS^ToVnA                       denaryfrom Federal Express, butfailure to deliver
                     109/77^019)                website by Houssam Elachkar(Bromberg,Brian)(Entered:
  10/07/2019    21   Letter to the Honorable Steven L. Tiscione, providing contact informationfor Plaintiff
                     Houssam Elachkar by Houssam Elachkar(Bromberg, Brian)(Entered: 10/07/2019)
  10/07/2019    M
                                Ft hi (Typo
                       Houssam Elachkar  S nCorrected^feione,     providing
                                                            in FedEx Waybillcontact information
                                                                             to Mr. Elachkar   for Plaintiff
                                                                                             Attached) bv
                     I Houssam Elachkar(Bromberg, Brian)(Entered: 10/07/2019)
 10/09/2019     21     Minute Order for Motion Hearing held on 10/3/2019 before Magistrate Judge Steven
                       Tiscione Bromberg with Elachkar; Levin, Nelson & Frail for Defendants. For the
                      reasons discussed on the record, the Motion to Withdraw as counsel 22 is granted
                        /u     counsel is directed to file a letter on ECF with Plaintiffs contact information
                     M                                                        p™ state Once ,to"
                     Court will
                     t^oun will give
                                dvSStT™                                               Plaintiffs
                                     Plaintiff60 days to retain a new attorney. The Court        request,
                                                                                          will hold an in-the
                     person status conference on December 3, 2019 at 3:30 p.m. If plaintiff has not retained
                     ?L3n  f(Vasquez,!
                     11:30.)           Lea)wc®'  it® roust
                                            (Entered:      appear at the conference.(FTR Log #10-40-
                                                       10/09/20191
 10/10/2019
                     pKf^        Pifi^li-ffitas complied with the Court's Order and has provided Plaintiff
                     as counsel fSSnfiff'rhe                                            bromberg is terminated
                                                                          Steven Tiscione on
